Citation Nr: 0608625	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been presented to reopen the previously 
denied claim for service connection for a back disorder.

In April 2003, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge in 
Washington, DC.  A transcript of the hearing has been 
associated with the veteran's claims folder.

This matter was previously before the Board in March 2004, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As indicated above, this case was previously remanded in 
March 2004.  At that time, in pertinent part, it was noted 
that during the April 2003 hearing, the veteran's 
representative raised the issue of whether clear and 
unmistakable error was committed in the November 1971 rating 
decision, which had initially denied service connection for 
the claimed back disorder.  The Board determined that this 
issue was inextricably intertwined with the issue in 
appellate status and that it must be adjudicated by the RO 
before adjudication of the issue currently on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

A review of the veteran's claims folder reveals that is does 
not appear that the RO has adjudicated the issue of whether 
clear and unmistakable error was committed in the November 
1971 rating decision, which initially denied service 
connection for the claimed back disorder, as directed in the 
Board's March 2004 Remand.  As such, the case must again be 
remanded before the Board may properly proceed with appellate 
review.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has indicated that a remand by 
the Board confers, as a matter of law, the right to 
compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of 
whether clear and unmistakable error was 
committed in the November 1971 rating 
decision, which initially denied service 
connection for a back disorder.

2.  After the foregoing development has 
been accomplished to the extent possible, 
review the claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  Finally, readjudicate the claim on 
appeal with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


